         Case 1:19-cr-00875-SHS Document 74 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                       19-CR-875 (SHS)
               v.
 DARRIUS CHRISTOPHER and ROBERT
                                                        ORDER
 WADE,
                              Defendants.

SIDNEY H. STEIN, U.S. District Judge.
    Due to the COVID-19 pandemic, the Southern District of New York has a limited
number of specially designated courtrooms available for jury trials. The judges of the
Southern District, working with the Clerk of Court, have worked to schedule trials in
the first quarter of 2021 so that trials may proceed safely. Once a trial date is set for an
action through this process, it cannot be changed, although it may be adjourned to
another quarter of 2021 if extenuating circumstances arise.
    Accordingly, IT IS HEREBY ORDERED that:
        1. The trial of this action is scheduled for March 10, 2021;
        2. The proposed jury charges, proposed voir dire, and any motions in limine are
           due by February 10, 2021; and
        3. Responses to any motions in limine are due by February 17, 2021; and
        4. The final pretrial conference is scheduled for February 26, 2021, at 11:00 AM.


Dated: New York, New York
       December 9, 2020
